Exhibit 10.46
WESTON M. ANDRESS
SEVERANCE AGREEMENT AND GENERAL RELEASE
     THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement”), by and
among COLONIAL PROPERTIES TRUST, COLONIAL PROPERTY SERVICES, INC. and WESTON M.
ANDRESS (the “Employee”), an individual, is hereby entered into as of the 30th
day of December, 2008.
     1. Employee hereby resigns from employment with Colonial Properties Trust
(“Colonial”), and its subsidiaries and affiliates, and resigns from all the
offices, directorships (including as a trustee of Colonial) and other positions
(if any) Employee holds with Colonial and all of its respective directly and
indirectly owned subsidiaries, affiliates and entities in which it has joint
venture or other interests, effective as of December 30, 2008 (the "Resignation
Date"). After the Resignation Date, Employee shall not be entitled to the
receipt of any further payments or benefits from Colonial other than those
expressly provided for in this Agreement and the Consulting Agreement dated the
same date as this Agreement. Colonial hereby accepts on behalf of Colonial and
its directly and indirectly owned subsidiaries, affiliates, joint ventures and
other entities such resignation.
     2. Employee shall be paid the unpaid portion of Employee’s base salary
through the Resignation Date, payable no later than the next regular payroll
period following the Resignation Date.
          (a) Employee’s benefits shall terminate as of the Resignation Date in
accordance with the terms of Colonial’s benefits plans and its standard policies
and procedures, and Employee shall not be entitled after the Resignation Date to
participate in or accrue benefits under any plan of Colonial relating to stock
options, stock purchases, restricted stock, performance shares, pension, thrift,
profit sharing, employee stock ownership, group life insurance, medical
coverage, disability insurance, education, housing allowance, car allowance, or
other retirement or employee benefits, except as expressly provided in this
Agreement or applicable law; provided, however, that nothing herein shall affect
Employee’s right to receive his vested and accrued benefits under the Company’s
401(k) plan, his right to continued health care coverage pursuant to the COBRA
and his conversion rights, if any, under the Company’s disability or life
insurance plans. Employee acknowledges that he and his dependants have no rights
to continued benefits under Colonial’s group health plans other than those
established pursuant to COBRA. Further, Employee acknowledges that if he elects
COBRA continuation coverage with respect to Colonial’s group health plans,
Colonial will charge a premium for such coverage in accordance with the
limitations of COBRA.
          (b) Colonial shall reimburse Employee for appropriate and reasonable
expenses incurred on or before the Resignation Date, if any, in accordance with
its applicable policies and procedures. Employee shall submit such requests for
reimbursement within 30 days of the Resignation Date, and Colonial will
reimburse Employee as promptly as practicable after the submission of such
requests, but in any event, within 60 days of their submission.
          (c) In consideration of Employee’s execution of this Agreement and
compliance with its terms, Colonial agrees to pay Employee One Million Two
Hundred Fifty Thousand Dollars ($1,250,000), less applicable ordinary payroll
deductions (the “Severance Payment”). Such amount shall be paid no later than
December 31, 2008. In the event Employee subsequently exercises his revocation
right pursuant to Section 6 below, Employee shall immediately repay the
Severance Payment to the Company.
          (d) The Company agrees to pay to Employee any annual incentive award
for his service during 2008 as awarded by the Executive Compensation Committee
(the “Compensation Committee”) of the Board of Trustees of the Company under the
terms of the Company’s existing 2008 annual non-equity incentive compensation
program (the “2008 Program”), in cash, to the extent provided in the next
sentence. Any amount payable under the immediately preceding sentence: (i) shall
be paid in cash promptly following the determination of awards for executive
officers under the 2008 Program by the Compensation Committee and (ii) shall
equal the cash

1



--------------------------------------------------------------------------------



 



value of the amount, if any, awarded to the Company’s Chief Executive Officer
(i.e., the person serving as Chief Executive Officer for the majority of the
2008 calendar year) for his service during 2008 under the 2008 Program (it being
understood that Employee shall not receive any annual incentive award for his
service during 2008 under the 2008 Program unless the Compensation Committee
awards an annual incentive award to such Chief Executive Officer for his service
during 2008 under the 2008 Program). The Company shall further reimburse
Employee for legal fees not to exceed Ten Thousand Dollars ($10,000).
          (e) Any payments under this Agreement that are deemed to be deferred
compensation subject to the requirements of Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended, are intended to comply with the
requirements of Section 409A. To the extent that there is a material risk that
any payments under this Agreement may result in the imposition of an additional
tax on Employee under Section 409A, Colonial will reasonably cooperate with
Employee to amend this Agreement and related documents such that such documents
and payments thereunder comply with Section 409A without materially changing the
economic value of this Agreement or the arrangements hereunder to either party.
     3. All share option, restricted share, performance share and other equity
awards held by Employee shall be forfeited and terminate as of the Resignation
Date regardless of the terms in the award agreements governing such equity
awards. Colonial and Employee agree that the provision of services pursuant to
the Consulting Agreement will not be considered to be services for purposes of
any equity award agreement held by Employee immediately prior to the Resignation
Date.
     4. In consideration of the payment(s) and terms set forth in paragraph two,
Employee agrees to hereby release, acquit, discharge and hold harmless Colonial,
Colonial Properties Trust CRT, Inc., Colonial Properties Services, Inc.,
Colonial Construction Services, LLC, Colonial Realty Limited Partnership, and
all of their respective parent(s), related or affiliated companies, members,
subsidiaries, assigns, predecessors or transferees, and all of the present and
former directors, officers, employees, servants, agents, partners and members of
each of those entities (collectively “Colonial”), from any and all claims
whatsoever of any kind or nature, known or unknown, including but not limited to
all claims arising out of or in any way connected with the employment of
Employee by Colonial, or service as a trustee of Colonial, including but not
limited to any and all claims for pay, benefits, damages, or any other relief
which were, might or could have been asserted by Employee in any court or before
any administrative agency under any of the following federal, state or local
statutes, laws, rules and/or ordinances:
          (a) the Civil Rights Act of 1991; Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1866; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Rehabilitation Act of 1973; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974; the
Equal Pay Act; the Fair Labor Standards Act; the Vietnam Era Veterans’
Readjustment Assistance Act; the Uniformed Services Employment and Reemployment
Rights Act of 1994; the Worker Adjustment and Retraining Notification Act; the
Fair Credit Reporting Act; the Immigration Reform and Control Act of 1986; the
Occupational Safety and Health Act of 1970; the Employee Polygraph Protection
Act; and any amendments to any of the foregoing;
          (b) the North Carolina Equal Employment Practices Act, N.C. Gen. Stat.
§ 143-422.1 et seq.; the North Carolina Communicable Disease Law, N.C. Gen.
Stat. § 130A-148; the North Carolina Persons With Disabilities Protection Act,
N.C. Gen. Stat. §§ 168A-1 et seq.; the North Carolina Discrimination on the
Basis of Sickle Cell Trait Law, N.C. Gen. Stat. § 95-28.1; the North Carolina
Genetic Testing Law, N.C. Gen. Stat. § 95-28.1A; the North Carolina Smokers’
Rights Law, N.C. Gen. Stat. § 95-28.2; the North Carolina Human Relations
Commission Bias Law, N.C. Gen. Stat. § 143B-391; the North Carolina Retaliatory
Employment Discrimination Law, N.C. Gen. Stat. §§ 95-240 et seq.; the North
Carolina Parental Leave for School Involvement Law, N.C. Gen. Stat. § 95-28.3;
N.C. Gen. Stat. § 14-357.1 (prohibition on requiring payment of medical
examination as condition of employment); N.C. Gen. Stat. §§ 14-355 et seq.
(prohibition of blacklisting); N.C. Gen. Stat. §§ 66-57.1 -.2 (employee’s right
to inventions); N.C. Gen. Stat. §§ 95-241 et seq. (workers’ compensation
retaliation); N.C. Gen. Stat. § 96-15.1(a)-(d) (adverse action for participation
in proceeding under Employment Security Act); N.C. Gen. Stat. § 9-32 (adverse
action because of jury service); the North Carolina Private Protective Services
Act, N.C. Gen. Stat. §§ 74C-1 et seq.; the North Carolina National Guard
Reemployment Rights Act, N.C. Gen. Stat. §§ 127A-201

2



--------------------------------------------------------------------------------



 



et seq.; N.C. Gen. Stat. §§ 95-230 et seq. (drug testing); N.C. Gen. Stat. §
1-539.12 (job reference immunity); N.C. Gen. Stat. §§ 168-1 et seq.
(discrimination against handicapped persons in public places); the North
Carolina Wage and Hour Act, N.C. Gen. Stat. §§ 95-25.1 et seq.; N.C. Gen. Stat.
§§ 95-78 — 94 (discrimination based on association or non-association with labor
union); N.C. Gen. Stat. § 95-151 (discrimination under Occupational Safety and
Health Act of North Carolina); and any amendments to any of the foregoing; and
          (c) any other federal, state, or local statute, regulation, ordinance,
or common law, including without limitation the United States Constitution, the
Constitution of the State of North Carolina, and any law related to contracts,
torts, discrimination, terms and conditions of employment, employee benefits or
termination of employment, to the full extent that such a release is allowed by
law.
          (d) Provided, however, that the release set forth above shall not
affect Employee’s vested benefits under the Company’s 401(k) plan, any rights or
obligations of the Company pursuant to this Agreement or the Consulting
Agreement, any shares of the Company held by Employee, or any obligations to
indemnify Employee pursuant to the terms of the Company’s by-laws, articles of
incorporation, operating agreements, governance documents or any other
provisions granting Employee indemnity with respect to actions undertaken as an
officer, director, trustee or employee of the Company. In addition, to the
extent the Company continues to maintain directors’ and officers’ liability
insurance (but in no event longer than six years from the date hereof), the
Company further agrees to maintain for Employee, with respect to acts and
omissions preceding said Resignation Date, directors’ and officers’ liability
insurance with the same limits and the same terms and conditions as the
Company’s other officers and trustees.
     5. Employee acknowledges that Employee is aware of Employee’s rights under
the laws specifically and generally described in paragraph four, and Employee
waives those rights to the full extent that waiver is allowed by law.
     6. The following subparagraphs (a)-(d) apply solely to Employee’s waiver of
rights and claims under the Age Discrimination in Employment Act (“ADEA”), for
which waiver Employee has by this Agreement received consideration to which
Employee is not otherwise entitled:
          (a) Employee does not waive rights or claims that may arise under the
ADEA after Employee executes this Agreement;
          (b) Employee is advised to consult with an attorney before executing
this Agreement;
          (c) Employee has twenty-one (21) days, which Employee agrees is a
reasonable and sufficient amount of time, to consider the waiver of rights and
claims under the ADEA; and
          (d) Employee may revoke Employee’s waiver of rights and claims under
the ADEA during a period of seven (7) days following his execution of this
Agreement, but if Employee exercises the right to revoke, Employee must return
all consideration except Twenty-five Dollars ($25.00) paid by Colonial for
Employee’s execution of this Agreement. Such revocation shall be ineffective
unless it is communicated in writing to Colonial within seven (7) days after the
date of Employee’s execution of this Agreement.
     7. If any provision of this Agreement imposes a condition precedent, a
penalty or any limitation adversely affecting Employee’s right to challenge the
validity of the Agreement, or any portion thereof, such provision does not apply
to any dispute about the validity of this Agreement, or any portion thereof, as
it relates to the ADEA or the Older Workers Benefit Protection Act, both as
amended.
     8. In consideration of the payment and terms set forth above, Employee
further agrees:
          (a) to be reasonably available, assist and cooperate fully and
truthfully, at Colonial’s reasonable request, with Colonial’s or its attorneys’
investigation of any matter or their participation in any

3



--------------------------------------------------------------------------------



 



proceedings, negotiations, or arbitrations, judicial or otherwise, growing out
of or involving Colonial and/or Employee’s employment with Colonial (Colonial
shall reimburse Employee for reasonable expenses, if any, Employee incurs while
complying with this obligation);
          (b) to refrain from knowingly making any false, disparaging or
derogatory statements about Colonial or any of its respective officers, agents
or employees. Notwithstanding the above, any disclosure made by Employee that is
required by valid legal process (subpoena or court order) shall not be
considered a violation of this Section 8(b); provided, however, that with
respect to legal process in any nongovernmental proceeding Employee must
promptly notify the Company of his receipt of such process and provide the
Company with a reasonable opportunity to contest the validity of the process
before Employee responds to such process;
          (c) that the payment and terms described in paragraph one shall not be
considered an admission of liability or guilt in any manner whatsoever but is
solely for the purpose of resolving doubtful and disputed claims, and that the
payment also represents payment in full satisfaction of (i) the Employee’s
accrued but unused vacation and leave and (ii) all claims for back pay,
benefits, compensatory, punitive and liquidated damages, costs, expenses and
attorney’s fees arising out of or pertaining to Employee’s employment with
Colonial and/or under or related to the laws described specifically and
generally in paragraphs two and four;
          (d) not to institute or voluntarily participate in, as a class member
or otherwise, any civil action against Colonial that concerns any matter
encompassed by this release;
          (e) not to seek employment or reemployment with Colonial;
          (f) that the Employee will not be entitled to any bonus or incentive
payment for 2008 that might otherwise be payable to Employee for any reason,
except to the extent otherwise provided herein.
     9. In consideration of the releases and other obligations of Employee set
forth herein, the Company agrees that its executive officers and trustees will
refrain from making any false, disparaging or derogatory about Employee.
Provided, however, that nothing herein shall be construed to preclude any
statement made by the Company’s executive officers or trustees under oath
pursuant to duly issued process or preclude the Company from complying fully
with its obligations pursuant to the Securities Exchange Act of 1934. The
Company will provide Employee an advance copy of the portion of its public
announcement relating to Employee’s resignation. Employee shall be provided an
opportunity to comment on such language but the final determination concerning
such language shall be made by the Company.
     10. The parties agree that for purposes of this Agreement the terms
identified below shall be defined as follows:
          (a) “Trade Secret” means any information, without regard to form,
including but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, a financial plan, a product plan, or a list of actual
or potential customers or suppliers which is not commonly known by or available
to the public and (i) from which the Company derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under circumstances to maintain its secrecy.
          (b) “Confidential Information” means any secret, confidential or
proprietary information of the Company not otherwise included in the definition
of “Trade Secret” but excluding information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right of the person or entity to which such information
pertains. Confidential information includes, but is not limited to, Colonial’s
agreements, customer lists, customer’s requirements, mailing lists, pricing
information (including pricing strategy), business projections, financial
information, product production procedures and techniques, technology, marketing
plans and strategies, business plans and strategies, employee information,

4



--------------------------------------------------------------------------------



 



employee communication, proprietary information, product information, consumer
information, sales, leasing and pricing information, attorney-client
communications or any other confidential or proprietary information relating to
Colonial or its businesses.
          (c) “Nondisclosure Period” means the period beginning on the date of
this Agreement and ending two (2) years thereafter.
     11. In consideration of the payment and terms described in paragraph two,
Employee agrees that he shall hold in confidence and in a fiduciary capacity for
the benefit of Colonial, all Trade Secrets of Colonial that came into his
knowledge during his employment by Colonial and shall not directly or indirectly
disclose, publish or make use of at any time after the date hereof such Trade
Secrets without the prior written consent of Colonial for as long as the
information remains a Trade Secret or in the normal course of services provided
pursuant to the Consulting Agreement. This Agreement in no way limits or
diminishes the rights Colonial may have under State common law or statute
governing the protection of Trade Secrets.
     12. In consideration of the payment and terms described in paragraph two,
Employee agrees that, during the Nondisclosure Period, he will hold in
confidence and in a fiduciary capacity for the benefit of Colonial, all
Confidential Information of Colonial that came into his knowledge during his
employment by Colonial and services as a trustee of Colonial (whether or not
developed or compiled by Employee and whether or not Employee has been
authorized to have access to such Confidential Information) and will not
directly or indirectly disclose, publish or make use of such Confidential
Information, except as authorized by Colonial in connection with the performance
of Employee’s duties or in the normal course of Employee’s service pursuant to
the Consulting Agreement, without the prior written consent of Colonial. This
Agreement in no way limits or diminishes the rights Colonial may have under
State common law or statute governing the protection of Confidential
Information.
     13. In consideration of the payment and terms described in paragraph two,
Employee agrees to promptly deliver to Colonial all files, memoranda, notes,
records, reports, manuals or other documents, including all copies of such
materials and all documentation prepared or produced in connection therewith,
pertaining to the performance of Employee’s services for Colonial, the business
of Colonial, or containing Trade Secrets or Confidential Information regarding
Colonial’s business, whether made or compiled by Employee or furnished to
Employee by virtue of his employment with Colonial. This obligation shall not
require Employee to return such information reasonably required by him in
discharge of his obligations pursuant to the Consulting Agreement until the end
of the term of such Consulting Agreement.
     14. Employee recognizes that because of the personal nature of Colonial’s
business, Colonial’s employees are one of Colonial’s most valuable business
assets. Furthermore, Employee recognizes that the skill, knowledge, training and
experience that Colonial’s employees have acquired from their employment are
fundamental to the health and prosperity of Colonial’s business. Employee also
recognizes that Colonial’s investment in its employees is a protectable business
interest. In consideration of the payment and terms described in paragraph two,
Employee covenants and agrees that during the Nondisclosure Period, he will not,
either directly or indirectly, solicit, cause or encourage any individual
employed by Colonial to terminate his employment with Colonial.
     15. In consideration of the payment and terms described in paragraph two,
Employee agrees that during the period in which he is providing service pursuant
to the Consulting Agreement, Employee will not (i) directly or indirectly
perform services for another person or entity that conflict with the services
being performed by Employee under the Consulting Agreement or (ii) engage in
sales, marketing or related activities on behalf of Employee or any other person
or entity in competition with Colonial with respect to the matters for which
Employee is providing services under the Consulting Agreement; provided,
however, that Employee may request a waiver of this provision, with such waiver
to be granted at the sole discretion of Colonial. Employee agrees that this
restriction and all other restrictions contained in this Agreement are
reasonable and do not restrict Employee any more than is reasonably necessary to
protect the legitimate business interests of Colonial.

5



--------------------------------------------------------------------------------



 



     16. Employee agrees that he shall comply with his obligation to pay all
federal and state income taxes with respect to the payments made to him pursuant
to paragraph two, and shall indemnify Colonial from any tax liability, penalty
or interest that Colonial may incur as a result of his failure to comply with
this obligation.
     17. A failure on the part of either party to insist on strict performance
of any term of this Agreement in one or more instances shall not be construed as
a waiver or relinquishment of that party’s right to insist on strict performance
in the future.
     18. Employee agrees that Employee’s breach of paragraphs 10-15 of this
Agreement may result in irreparable harm and injury to Colonial and may cause
damage to Colonial in such a way that it would be impossible to calculate actual
damages. Any such breach will entitle Colonial to injunctive relief restraining
Employee from continued violations, and will entitle Colonial to any and all
remedies provided by law with respect to such breach.
     19. Colonial may, without the consent of Employee, assign its rights and
obligations under this Agreement to any successor entity. The Company shall
ensure that all such successors and assigns perform the Company’s obligations
under this Agreement and the Consulting Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assignment had taken place.
     20. In the event that either party commences legal action to enforce the
terms of this Agreement and prevails to any extent in the action, the
non-prevailing party shall be liable for and must pay the costs, expenses and
reasonable attorney’s fees that the prevailing party incurs in the action.
     21. Should a court deem any provision of this agreement to be unenforceable
in whole or in part, it shall not affect the legality or enforceability of the
remainder of such provision or any other provision of this agreement, which
shall survive and remain enforceable.
     22. This Agreement constitutes the entire agreement between the parties.
Neither party shall be bound by any terms, conditions, statements or
representations, oral or written, not herein contained. Both parties hereby
acknowledge and agree that in executing this Agreement they have not relied upon
or been induced, persuaded or motivated by any promise or representation made by
the other party unless expressly set forth herein and that the other party has
not made any promise or representation except those expressly set forth herein.
All previous negotiations, statements and any preliminary instruments prepared
by the parties or their representatives are merged in this Agreement.
     23. This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Alabama.
     24. This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

6



--------------------------------------------------------------------------------



 



I HAVE READ THE FOREGOING SEVERANCE AGREEMENT AND GENERAL RELEASE, I FULLY
UNDERSTAND ITS TERMS, I HAVE CONSULTED MY ATTORNEY ABOUT IT OR BEEN GIVEN MORE
THAN AMPLE TIME TO CONSULT WITH MY ATTORNEY ABOUT IT, AND I HAVE SIGNED IT
VOLUNTARILY THIS 30TH DAY OF DECEMBER, 2008. I FURTHER UNDERSTAND AND AGREE THAT
IN ORDER FOR THIS AGREEMENT TO BE VALID, IT MUST BE SIGNED AND RETURNED BY ME TO
JOHN RIGRISH NO LATER THAN 5:00 PM ON DECEMBER 31, 2008.

                  /s/ Weston M. Andress       WESTON M. ANDRESS             
COLONIAL PROPERTIES TRUST
      /s/ John P. Rigrish       John P Rigrish       Chief Administrative
Officer &
Corporate Secretary        COLONIAL PROPERTY SERVICES, INC.
      /s/ John P. Rigrish       John P Rigrish       Chief Administrative
Officer &
Corporate Secretary     

7